Citation Nr: 0026298	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-06 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Restoration of a 40 percent disability rating for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION


The appellant served on active duty from June 1966 to April 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO), which reduced the appellant's back disability 
rating from 40 to 20 percent.

In a January 1999 decision, the Board denied the appellant's 
claim for restoration.  The appellant duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court).  In March 2000, 
the Court vacated and remanded the Board's January 1999 
decision based on Appellee's Motion to Remand and to Stay 
Further Proceedings because the Board erroneously reversed 
the burden of proof in this case by requiring that a 
preponderance of the evidence demonstrate that an increase or 
restoration was warranted.  Accordingly, this case has been 
returned to the Board for adjudication with consideration of 
the proper burden of proof.


FINDINGS OF FACT

1.  VARO's reduction of the back disability evaluation was 
procedurally in accordance with the provisions of 38 C.F.R. § 
3.105.

2.  The Board finds that the examination on which VARO 
reduced the appellant's disability rating to 20 percent was 
at least as "full and complete" as the examination upon 
which the appellant's 40 percent rating was awarded; however, 
the clinical findings that formed the predicate for the 
reduction do not demonstrate improvement as required by 
38 C.F.R. § 3.344(c).

CONCLUSION OF LAW

The criteria for restoration of a 40 percent for degenerative 
disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.344.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.344(c) (1999) provides that, if a rating has 
been in effect for 5 years or more, the provisions of 38 
C.F.R. § 3.344(a) must be complied with in any rating 
reduction.  The latter provision requires that there be 
material improvement in the disability before there is any 
rating reduction.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  The 40 percent evaluation for the appellant's 
degenerative disc disease of the low back had been in effect 
since January 23, 1992, and reduction of the rating from 40 
percent to 20 percent was effectuated ultimately on June 1, 
1996. 

The appellant does not contend, nor does the record 
demonstrate any procedural defect in the disability award 
reduction.  See 38 C.F.R. § 3.105(e).  VA regulations provide 
that, where reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared, setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).  The 
Board notes that this was done in the instant case.  In 
January 1996, VARO proposed the reduction in the appellant's 
40 percent disability evaluation for his back disability, and 
he was properly notified of the proposed action.

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60 day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e),(h).  In the instant case, the Board 
finds that VARO furnished the appellant appropriate notice of 
the proposed rating reduction for his back disability in 
January 1996.  Moreover, the appellant subsequently submitted 
statements indicating his disagreement with the proposed 
rating reduction, along with supporting evidence, all of 
which was considered by VARO.  The appellant did not request 
a predetermination hearing.  The proposed reduction was 
effectuated in a March 1996 rating decision, effective June 
1, 1996.  Therefore, the Board finds that VARO's reduction of 
the back disability evaluation was procedurally in accordance 
with the provisions of 38 C.F.R. § 3.105.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 
7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 
(1993).  The provisions above apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).  Although the 40 percent evaluation was in effect 
for less than 5 years, evidence establishing improvement in 
the disability is nevertheless required before the evaluation 
may be reduced.  See 38 C.F.R. §§ 3.104(a), 3.344(c).

We note that, as indicated above, since the appellant's 40 
percent disability rating was not in effect for a long period 
(five years or more), the rating agency is not required to 
demonstrate that the appellant's back condition materially 
improved or that it is reasonably certain that the 
improvement will be maintained under ordinary conditions of 
life.  See 38 C.F.R. § 3.344(c).

The Board finds that the examination on which the reduction 
was based was at least as full and complete as the 
examination upon which the appellant's 40 percent rating was 
awarded; however, the clinical findings that formed the 
predicate for the reduction do not demonstrate improvement as 
required by 38 C.F.R. § 3.344(c).

A review of the record discloses that the appellant's 
service-connected back condition was assigned a 40 percent 
disability rating based on report of VA examination dated 
December 1993.  This examination report shows complaints of a 
progressively worsening back disorder with severe low back 
pain, occasionally exacerbated with certain movements.  A CT 
(computed tomography) scan performed in May 1993 was 
reviewed, which revealed a calcified herniated intervertebral 
disc at the L5-S1 level, a bulging annulus at L4-5, with 
slight stenosis of the canal, and a central partially 
calcified herniated disc at L3-4, with some compression of 
the neural canal.  There were no complaints of radiation.  
Clinical findings were positive for an erect posture with 
fair lumbar lordosis.  The examiner reported that:

He [the appellant] restricts motion of 
the lumbar spine markedly, but [he] has 
very little reversal of he lumbar curve 
on forward flexion.  He only allows 
forward flexion through about a range of 
20 degrees in either direction.  Rotation 
is about 20 degrees, bilaterally.  
Straight leg raising on the right at 80 
degrees causes low back pain and on the 
left it is 70 degrees causes acute low 
back pain.  No radiation down either leg.  
Deep tendon reflexes are present, equal 
and active, bilaterally.  Leg lengths 
measured equally.  There was no 
quadriceps atrophy measured 5 inches 
above the superior pole of the patella.  
No area of sensory loss over either lower 
extremity.

The appellant's service-connected degenerative disc disease 
of the lumbosacral spine was reduced by a rating decision 
dated March 1996 from 40 to 20 percent based on the rating 
criteria set out under diagnostic code 5293 and the medical 
findings on report of VA examination dated February 1996.  
This examination report shows complaints of occasional back 
pain, which required bed rest for relief, but no radiation 
into either leg.  The examiner in this report of examination 
stated:

He [the appellant] stands erect with no 
list and walks with no limp. He can walk 
easily on his toes and heels.  He 
restricts low back motion volitionally at 
the point where his fingers reach his 
knees.  He states beyond this, he doesn't 
want to bend because he has low back 
pain.  He can laterally bend to 15 
degrees to either side and extend 15 
degrees.  There is no muscle spasm 
through the range of forward flexion he 
allows.  There is a normal reversal of 
the lumbar curve through this range.  
Straight leg raising at 90 degrees, 
bilaterally, causes low back discomfort.  
No sciatic discomfort.  Deep tendon 
reflexes are present, equal and very 
active, bilaterally.  There is no sensory 
abnormality over either lower limb.  Both 
calves measure 15 inches in 
circumference, both thighs 20 inches in 
circumference 5 inches above the superior 
pole of the patella.

At this examination, the appellant presented an MRI (magnetic 
resonance imaging) study that showed slight stenosis at L3-4, 
some narrowing of the lumbosacral interspace, a small bulge 
centrally at L5-S1, and a para central intervertebral disc 
herniation at L3-4.  The examiner noted that "[n]one of 
these  seem very significant and they do show signs of 
degenerative change in his low back" and that the appellant 
was "functioning quite well at the present time, but has 
chronic low back pain."

Prior to reducing the appellant's back disability rating from 
40 to 20 percent, VARO also considered a letter dated 
February 1996 from K. Gaston of the West Palm Beach VA 
Outpatient Clinic.  This letter reflects that the appellant 
was seen for chronic back pain flare-ups in the past year; 
his last flare-up reportedly occurred 3-4 weeks earlier and 
required bed rest, analgesics and muscle relaxant for relief.  
It further reflects that the appellant was under evaluation 
for new onset of radiculopathy.

The examination on which the reduction was based was at least 
as full and complete as the examination upon which the 
appellant's 40 percent rating was awarded.  Both examination 
reports contain a medical history, chief complaints, and 
comparable clinical findings.  Furthermore, reexamination of 
the appellant's condition in February 1996 disclosed 
improvement per the appellant's own statements.  We observe 
that, on examination in December 1993, the appellant 
complained of severe low back pain that was progressively 
worsening, while he complained only of occasional back pain 
which required bed rest for relief on reexamination in 
February 1996.  However, clinically, improvement is not 
shown.  Clinical findings at both examinations were 
essentially negative for neurological deficits, but showed 
complaints of low back pain with straight leg raises.  Also, 
the appellant (volitionally) restricted motion of the lumbar 
spine markedly at these examinations because of low back 
pain.  Although the examiner stated at the February 1996 VA 
examination that the appellant was "functioning quite well" 
at the present time, but has chronic low back pain, the same 
conclusion can be inferred from the December 1993 examination 
report in view of the clinical findings.  Therefore, the 
Board finds that improvement in the condition, as measured by 
reviewing the December 1993 and February 1996 VA examination 
reports, is not shown.

The Board finds that VARO was not justified in reducing the 
appellant's non-protected disability rating from 40 to 20 
percent under the provisions of 38 C.F.R. § 3.344.
We note that, subsequent to the reduction, VA outpatient 
treatment records dated May to October 1996 were received 
showing treatment for pain in the low back pain, along with 
hip and leg pain.  Also, a VA examination was performed in 
January 1997.  The appellant presented himself at this 
examination with a cane in his right hand and walking with a 
rigid gait.  He complained of pain in the posterior aspect of 
both hips, described as knife-like and constant.  Clinical 
findings were negative for postural abnormalities and muscle 
spasms.  He stood erect with no list.  There were no 
neurological abnormalities although the appellant had a long 
history of treatment in the pain clinic and physical therapy.  
The examiner stated:

[The appellant's back] shows definite 
plastic withdrawal sign indicating a 
volitional element in the restriction of 
his back motion.  He would only flex 30 
degrees forward, with some reversal of 
the lumbar curve through this limit.  He 
can extend his low back 10 degrees.  
Lateral bending is possible at 20 degrees 
to either side.  When examined supine, 
you could flex both his hip and knee 
completely but he complains of pain when 
the hip flexed beyond the right angle, 
even with his knee completely bent.  This 
is an abnormal finding since sciatic 
stress would not be noticed in that 
range.  He would allow straight leg 
raising on both sides to 60 degrees, at 
which point he complains of low back 
buttock pain.  DTR's were present, equal 
and active bilaterally.  Both quadriceps 
measured 19 inches in circumference.  
There was no specific area of sensory 
loss of either lower extremity.  
(emphasis added)

A review of the x-rays revealed no evidence of bony 
abnormality.  The examiner noted that the radiologist 
interpreted the x-ray as "degenerative discogenic disease, 
generalized."  However, after a second review by the 
radiologist, he concluded along with the examiner that 
"there was no sign of discogenic disease except for some 
narrowing at the lumbosacral interspace, which is consistent 
with x-rays taken from 1977 to date."  The examiner, in 
summary of his findings, indicated that he believed a "good 
portion" of the appellant's limitation of motion in the 
lumbar area was volitional, as evidenced by positive 
withdrawal sign, although his present situation limited the 
appellant's ability to work.

The most recent medical findings of record also present no 
basis to support the reduction from 40 to 20 percent for the 
appellant's service-connected back disability.


ORDER

Restoration of a 40 percent rating for back disability is 
granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


